Citation Nr: 0300132	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  96-40 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUES

Entitlement to an increased rating for paroxysmal 
supraventricular tachycardia, currently evaluated 30 
percent disabling.  

Entitlement to a total disability rating based on 
individual unemployability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had periods of active duty from March 1968 to 
June 1969 and March 1972 to January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in May 1996.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran has 
frequent attacks of supraventricular arrhythmia.  The case 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  

2.  The veteran is not precluded from obtaining and 
retaining substantially gainful employment due to his 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for 
paroxysmal supraventricular tachycardia are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.10, and 4.104, Code 
7010 (2002).  

2.  The veteran is not individually unemployable by reason 
of service-connected disabilities.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b), 
3.340, 3.341, 4.1, 4.15, 4.16, 4.19 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded on VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)).  In addition, 
VA recently promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the 
new statutory and regulatory provisions.  That is, by way 
of the May 1996 rating decision, July 1996 statement of 
the case, and supplemental statements of the case dated 
through May 2002, the veteran and his representative were 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate his 
claims.  In addition, by letter dated in September 2002, 
the Board explained the provisions of the VCAA, gave 
additional notice of the evidence needed to substantiate 
the claims on appeal, and asked the veteran to submit or 
authorize the RO to obtain additional relevant evidence.  
He was specifically advised that the evidence that 
substantiate his claims was evidence tending to show an 
exceptional or unusual disability picture regarding his 
service-connected arrhythmia disability and showing that 
he is unable to secure or follow substantially gainful 
employment because of his service-connected disabilities.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical 
records, VA medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination 
or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis

In addition to the veteran's supraventricular arrhythmia, 
service connection is in effect for a right hydrocele and 
residuals of surgery on his left little toe.  
Noncompensable ratings have been assigned for each of 
those disabilities.  The treatment records since 1993 are 
completely silent as to any complaints or impairment due 
to either of those disabilities.  The Board finds, 
therefore, that those two disabilities contribute 
minimally, if at all, to the veteran's overall degree of 
disability.  

Disability evaluations are assigned by applying a schedule 
of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have 
been considered, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The Board notes that, during the pendency of the veteran's 
appeal the criteria for evaluating cardiovascular 
disabilities were revised, effective in January 1998.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, in such instances, a veteran's claim must 
be evaluated under the provisions of both sets of 
criteria, applying the criteria that are more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The criteria that were in effect prior to January 1998 
stated that paroxysmal tachycardia is to be rated as 
follows: for severe, frequent attacks, a 30 percent 
evaluation is to be assigned; for infrequent attacks, a 10 
percent rating is warranted.  Codes 7010-7013.  

Beginning in January 1998, the criteria for evaluating 
supraventricular arrhythmias have stated that, with more 
than four episodes of paroxysmal atrial fibrillation or 
other supraventricular tachycardia per year documented by 
ECG or Holter monitor, a 30 percent rating is appropriate.  
Permanent atrial fibrillation (lone atrial fibrillation), 
or one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia 
documented by ECG or Holter monitor warrants a 10 percent 
rating.  Code 7010.  

The Board notes that the 30 percent rating currently in 
effect for the veteran's service-connected arrhythmia is 
the highest rating available for the disability under VA's 
Rating Schedule.  No higher rating for the disability may 
be assigned under either the old or the revised criteria.  
However, in the exceptional case where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities. The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities: 
Provided, that if there is only one such disability, this 
disability shall be ratable as 60 percent or more, and 
that, if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b).  

In reaching its determination in this case the Board has 
followed the analysis of the Court in Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The Court held that for a veteran 
to prevail in a claim for individual unemployability 
benefits, it is necessary that the record reflect some 
factor which takes his/her case outside the norm.  
38 C.F.R. §§ 4.1, 4.15.  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high schedular rating which is assigned is 
recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether or 
not the veteran is capable of performing the physical and 
mental acts required by employment, not whether he/she can 
find employment.  Moreover, there is no statute or 
regulation which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App.  229 (1994); 
see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes 
of entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not 
to be considered substantially gainful employment.  
38 C.F.R. § 4.17.  Factors to be considered, however, will 
include the veteran's employment history, educational 
attainment and vocational experience.  38 C.F.R. § 4.16.  

Inasmuch as the veteran's current 30 percent rating for 
his service-connected arrhythmia does not meet the 
percentage criteria for a total disability rating based on 
individual unemployability, the only way such a total 
disability rating may be assigned is through assignment of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b).  Therefore, the considerations for both issues 
on appeal are essentially identical.  Accordingly, both 
issues will be considered together.  

The claims file indicates that the veteran received VA 
Vocational Rehabilitation assistance beginning in 1995.  
The record shows that he has a GED.  He successfully 
completed a 5-month community college course in computer 
aided drafting in 1997.  In late 1997 and early 1998, 
although VA was attempting to assist the veteran in 
obtaining additional training so he would become 
employable in that field, the veteran appeared to cease 
contact with the VA counselors and his case was closed.  
The record indicates that the VA Vocational Rehabilitation 
assistance was undertaken on account of disability 
primarily due to his arrhythmia and residuals of his non-
service-connected stroke.  One report states that the 
veteran had difficulty sitting in class for long periods 
due to his leg swelling.  The file shows that he was self-
employed for many years as a tile setter, but has not 
worked since 1997.  

VA outpatient records dated from 1993 through March 2001 
reflect treatment for the veteran's service-connected 
supraventricular arrhythmia, as well as for non-service-
connected conditions, including colonic polyps, a 
cerebrovascular accident, anemia, gastritis, a left 
rotator cuff tear, anxiety, and depression.  While the 
records do indicate that his episodes of tachycardia may 
occur as often as twice a week, the veteran's major 
impairment in recent years has been the residuals of his 
stroke.  One outpatient note states that he had to stop 
working as a tile setter because the strenuous work would 
bring on episodes of tachycardia, which would make him 
lightheaded and weak.  There is no evidence of any recent 
hospitalizations for treatment of his service-connected 
arrhythmia.  

VA examiners in 1997 and 1999 noted the veteran's history 
of arrhythmias, but no arrhythmia was noted at the time of 
the examinations.  The 1999 examination included a stress 
test, which was terminated due to fatigue after the 
veteran had reached 90 percent of his maximum predicted 
heart rate.  An examiner in 1999 indicated that the 
residuals of the veteran's cerebrovascular accident in 
1996 produced most of his impairment.  

Another VA examiner in March 2000 noted that there were no 
documented episodes of supraventricular tachycardia for 
the previous several years.  That examiner indicated that 
the veteran was seriously deconditioned and did very 
little physical activity.  He had a depressed mood that 
also interfered with his activities.  There was no 
evidence of congestive heart failure or other cardiac 
disease.  The examiner also noted that the veteran had 
episodes of vertigo that were more characteristic of a 
neurological disorder than a cardiac problem.  

The veteran has stated that he cannot work due to problems 
associated with his arrhythmia.  The evidence does not 
corroborate that assertion, however.  While examiners have 
indicated that more sedentary work would be appropriate 
due to the disability, the veteran was successfully 
working toward completing training in computer assisted 
drafting, with VA Vocational Rehabilitation services 
assistance, before he apparently dropped out of the 
program.  

Nevertheless, the veteran has not submitted any reports or 
other evidence from potential employers indicating that 
they would not hire him because of his service-connected 
arrhythmia.  To the contrary, the file indicates that a 
number of employers were interested in possibly hiring the 
veteran upon completion of his drafting course, or even in 
assisting him in completing it.  

The Board finds that there simply is no evidence that the 
veteran's service-connected supraventricular arrhythmia is 
productive of such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization so 
as to render impractical the application of the regular 
schedular standards.  Further, the Board finds that the 
veteran is not precluded from obtaining and retaining 
substantially gainful employment due to his service-
connected disabilities.  

Accordingly, the Board concludes that the 30 percent 
rating that is currently in effect for supraventricular 
arrhythmia fully accounts for the level of disability due 
to the disability and that an extraschedular rating is not 
warranted.  The Board also concludes that a total 
disability rating based on individual unemployability due 
to the veteran's service-connected disability is not 
warranted.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence 
is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims and that, therefore, the provisions of § 5107(b) 
are not applicable.  


ORDER

Entitlement to an increased rating for paroxysmal 
supraventricular tachycardia, currently evaluated 30 
percent disabling, is denied.  

Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities is denied.  


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

